Citation Nr: 0512572	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  01-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sterility. 

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD). 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney stones.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

9.  Entitlement to an increased rating for the residuals of a 
left knee injury with a history of gonorrheal arthritis, 
currently evaluated as 10 percent disabling.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
arthritis of the left hip and left ankle and a mental 
disorder, and denied an increased rating for the left knee 
disability.  In an August 2001 decision the RO denied service 
connection for prostate cancer, claimed as due to herbicide 
exposure, and denied reopening of a claim for service 
connection for kidney stones.  In an October 2002 decision 
the RO denied service connection for a cervical spine 
disability, the residuals of gonorrhea (sterility), and PTSD, 
and denied reopening of a claim for service connection for a 
low back disability.  The veteran perfected appeals of the 
April 2001, August 2001, and October 2002 decisions.

The Board notes that in the August 2001 rating decision the 
RO also denied entitlement to service connection for 
impotence as a residual of the gonorrhea that the veteran had 
in service.  The veteran submitted a notice of disagreement 
with that decision, and the RO issued a statement of the case 
in August 2002.  In his September 2002 substantive appeal, 
however, the veteran stated that it was his intent to 
establish service connection for sterility as a residual of 
the gonorrhea, not impotence.  The Board finds, therefore, 
that the veteran has not submitted a substantive appeal on 
the issue of service connection for impotence, and that that 
issue is not within the Board's jurisdiction.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993) 
(although a notice of disagreement is timely filed, the 
veteran must submit a timely substantive appeal in order to 
perfect an appeal); 38 C.F.R. § 20.200 (2004).

In June 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled any duty to assist him 
in developing that evidence. 

2.  There is no probative evidence of record showing that the 
veteran is sterile, nor can evidence of such be obtained due 
to a prostatectomy.

3.  The preponderance of the probative evidence indicates 
that the veteran's prostate cancer is not related to an in-
service disease or injury.

4.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a cervical spine 
disability that is related to an in-service disease or 
injury.

5.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a left hip 
disability that is related to an in-service disease or 
injury.

6.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a left ankle 
disability that is related to an in-service disease or 
injury.

7.  The veteran did not engage in combat while in service, 
nor is his claimed stressor related to combat.

8.  The claim for service connection for PTSD is not 
supported by corroborating evidence of the claimed in-service 
stressors having actually occurred.

9.  The preponderance of the probative evidence indicates 
that the veteran's psychiatric disorders other than PTSD are 
not related to an in-service disease or injury or a service-
connected disability.

10.  The RO denied entitlement to service connection for 
kidney stones (renal calculi) in November 1971.  The veteran 
was notified of that decision and did not appeal.

11.  The evidence received subsequent to the November 1971 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran currently has kidney stones that are related to an 
in-service disease or injury, and it need not be considered 
in order to fairly decide the merits of his claim.

12.  The RO denied entitlement to service connection for a 
low back disorder in November 1971.  The veteran was notified 
of that decision and did not appeal.

13.  The evidence submitted subsequent to the November 1971 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

14.  The residuals of a left knee injury with a history of 
gonorrheal arthritis are manifested by pain, reduced 
endurance, instability, and range of motion from 10 to 120 
degrees.

15.  The veteran's service-connected disabilities consist of 
the residuals of a left knee injury with a history of 
gonorrheal arthritis, rated as 20 percent disabling; and 
arthritis of the right knee with chronic pain, rated as 10 
percent disabling.

16.  The evidence does not show that the veteran is precluded 
from securing and following substantially gainful employment 
due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Sterility was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Prostate cancer was not incurred in or aggravated by 
active service, nor may service incurrence of prostate cancer 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004). 

5.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

6.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).

7.  The November 1971 rating decision in which the RO denied 
service connection for kidney stones (renal calculi) is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C. § 4005(c) (1970); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1971); 
38 C.F.R. § 3.156 (2000).

8.  The November 1971 rating decision in which the RO denied 
service connection for a low back disorder is final, new and 
material evidence has not been received, and the claim is not 
reopened.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 19.153 (1971); 38 C.F.R. § 3.156 
(2004).

9.  The criteria for an additional 10 percent disability 
rating for the residuals of a left knee injury with a history 
of gonorrheal arthritis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, and 5261 (2004).

10.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the section 
5103(a) notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.  An error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  

In this case, the initial RO decision was made in April 2001, 
but the veteran was not provided a section 5103(a) notice 
until February 2002.  For the reasons shown below, however, 
the Board finds that the delay in issuance of the notice was 
not prejudicial to the veteran.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in February 2002, April 
2002, May 2002, September 2002, July 2003, and August 2003 
notices.  In those notices the RO informed him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for service connection, including the 
definition of new and material evidence; an increased rating; 
and a total rating based on unemployability.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claims.

The RO also provided the veteran copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the need to 
submit medical evidence that established entitlement to 
service connection and a higher rating.  In these documents 
the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the April and August 
2001 decisions, the veteran has had three years following the 
initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following the issuance of the 
notices the RO re-adjudicated the substantive merits of his 
claims in August 2002 and March 2004 supplemental statements 
of the case, and a March 2004 rating decision regarding the 
increased rating for the left knee disability.  In re-
adjudicating the claims the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeals the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the delay 
in issuance of the section 5103(a) notices did not affect the 
essential fairness of the adjudication, and that the veteran 
has not been prejudiced by having been provided the notices 
following the April and August 2001 decisions.  The Board 
also finds that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims.  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records that he identified.  
The RO also provided him VA medical and psychiatric 
examinations in July 2000, July 2001, May 2002, and February 
2004.

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the claims 
for service connection for a low back disorder and kidney 
stones.  In that situation VA may be obligated to obtain 
existing medical records, but is not obligated to provide the 
veteran a medical examination to assist him in substantiating 
his claims.  See 38 C.F.R. § 3.156 (2004); Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

The RO has not provided the veteran VA medical examinations 
or obtained medical opinions regarding his claims for service 
connection for prostate cancer or a cervical spine disorder.  
The Court has held, however, that VA is not required to 
provide a medical examination or obtain a medical opinion if 
the record does not already contain evidence of an in-service 
event, injury, or disease.  That development is not required 
because "a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease."  See Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
America, 345 F.3d at 1356.  

There is no evidence of the veteran having incurred any 
injury or disease pertaining to the cervical spine or the 
prostate during service.  He based his claim for service 
connection for prostate cancer on herbicide exposure, but he 
did not serve in Vietnam or in Korea when Agent Orange was in 
use.  There is no evidence of him otherwise having been 
exposed to an herbicide, nor has he claimed any such 
exposure.  His claims are not, therefore, supported by 
evidence of an in-service disease or injury.  For these 
reasons the Board finds that a medical examination or opinion 
is not necessary to decide the claim, in that any such 
examination or opinion could not establish the existence of 
the claimed in-service injury.  See also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  He and his 
representative have been provided the opportunity to submit 
evidence and argument, and have done so.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).
Service Connection
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

Where a veteran served for 90 days in active service, and a 
malignant tumor or arthritis develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to secondary service connection, a similar 
analysis applies: there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.
Sterility

The veteran's service medical records show that he was 
treated multiple times for gonorrhea.  He claims that the 
gonorrhea resulted in him being sterile.  He based this 
assertion on the fact that he had not fathered any children.

A review of his VA and private treatment records dating back 
to March 1960 reveals no medical evidence showing that he is, 
in fact, sterile, or that he ever reported the inability to 
father children.  He did, however, receive medical treatment 
for other genitourinary problems.

The RO provided him a VA medical examination in July 2001, 
during which he reported having had gonorrhea at least ten 
times during and since service.  He also reported developing 
erectile dysfunction in the 1960s, which he had been told was 
due to the gonorrhea.  He did not make any reference to 
sterility.  The examiner noted that the veteran had undergone 
a radical prostatectomy in June 2001 due to prostate cancer, 
but did not make any findings regarding sterility.

In May 2002 the RO provided the veteran an additional VA 
examination in order to obtain an opinion on whether his 
claimed impotence was due to the gonorrhea that he had in 
service.  During that examination the veteran reported that 
he had had gonorrhea in 1957 and possibly again in 1962, and 
that he had become impotent in 1985.  The examiner provided 
the opinion that the gonorrhea could possibly have caused the 
veteran to be sterile, but that the gonorrhea had not caused 
his impotency.  The examiner stated that the veteran was 
currently impotent due to the radical prostatectomy in June 
2001.  The examiner did not conduct any laboratory studies or 
otherwise determine that the veteran is, in fact, sterile.

Ordinarily, the failure of the examiner to conduct the 
studies necessary to determine whether the veteran is, in 
fact, sterile would require remand of the case for an 
additional examination.  In the instant appeal, however, the 
veteran is currently impotent and has had his prostate gland 
removed due to prostate cancer.  Whether he was sterile prior 
to the prostatectomy cannot now be determined.  Remand of the 
case would not, therefore, result in any benefit to him.

Because none of the medical evidence shows that the veteran 
is, in fact, sterile, his claim for service connection is not 
supported by a current medical diagnosis of disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (a valid 
claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability).  The examiner's reference to the veteran's 
sterility in May 2002 was apparently based on the veteran's 
report of being sterile, in that the examiner did not make 
any clinical findings regarding sterility and the medical 
records, which the examiner reviewed, do not show that the 
veteran has been medically found to be sterile.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for sterility.
Prostate Cancer

The veteran claimed entitlement to service connection for 
prostate cancer as secondary to Agent Orange exposure.  The 
medical evidence shows that he was diagnosed with prostate 
cancer in 2001, and that he underwent a radical prostatectomy 
due to cancer in June 2001.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  The 
evidence does not show, however, that he incurred a related 
disease or injury during service, or that the prostate cancer 
is otherwise related to service.  Hickson, 12 Vet. App. at  
253.  

As an initial matter the Board finds that the prostate cancer 
did not become manifest within one year of the veteran's 
separation from service.  Consideration of the presumptive 
provisions applicable to chronic diseases that become 
manifest within a year of separation does not, therefore, 
support a grant of service connection.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The Board notes that prostate cancer is one of the diseases 
to which a presumption of service connection applies for 
veterans shown to have been exposed to an herbicide during 
active service.  See 38 C.F.R. § 3.309(e) (2004).  A veteran 
who had active service in the Republic of Vietnam from 
January 9, 1962, to May 7, 1975, will be presumed to have 
been exposed to an herbicide agent during that service.  
38 C.F.R. § 3.307(a)(6) (2004).  All other veterans must show 
evidence of actual exposure.

In the instant appeal the veteran has not alluded to any 
herbicide exposure during his active service.  His service 
medical records are silent for any complaints or clinical 
findings of a prostate disorder.  There is no evidence of him 
having a prostate disorder until November 1999, when he was 
found to have hyperplasia of the prostate.  None of the 
medical evidence indicates that the prostate cancer is 
related to any incident of military service.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for prostate cancer.
Cervical Spine Disability 

In an October 2001 statement, which the RO interpreted as an 
informal claim for service connection, the veteran reported 
having pain in his neck.  His service medical records show 
that in August 1955 he complained of pain in the right side 
of his neck.  The treatment record also includes a symptom of 
coughing, so the reference to the "neck" apparently meant 
the front of the neck or the throat and not the cervical 
spine.  A physical examination was negative.  The service 
medical records, including the report of the examination on 
separation from service in May 1958, are otherwise silent for 
any complaints or clinical findings pertaining to the neck or 
the cervical spine.  

A review of his private treatment records discloses that in 
March 1960 he was treated for myositis of the cervical 
muscles.  Subsequent to March 1960 there is no evidence of 
any neck or cervical spine disability in his extensive VA and 
private treatment records, or the reports of multiple VA 
examinations.  Although he has received treatment for 
degenerative joint disease of the lumbosacral spine, the 
records make no reference to a disability of the cervical 
spine.  An X-ray study of the cervical spine was conducted in 
June 1985 due to his complaint of numbness in the left upper 
extremity, but revealed no abnormalities.  While hospitalized 
for treatment of mental illness in October 2000 he complained 
of pain in the neck, as well as the low back and both lower 
extremities, but no clinical findings were recorded 
pertaining to the neck.

The veteran's statement regarding neck pain is not probative 
of a current medical diagnosis of disability because he is 
not competent to render a medical diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  His claim is not, 
therefore, supported by a current medical diagnosis of 
disability.  Brammer, 3 Vet. App. at 225.  For that reason 
the Board finds that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a cervical spine disability.
Left Hip and Left Ankle Disabilities

The veteran claims to have arthritis in his left hip and 
ankle that was caused by the gonorrhea that he had in 
service.  His service medical records show that he complained 
of a twisted ankle in October 1955.  X-ray studies were 
performed and were within normal limits.  The service medical 
records, including the report of examination on separation 
from service, make no further reference to any complaints or 
clinical findings pertaining to the left ankle.

The veteran started receiving treatment for gonorrhea in 
March 1956.  In October 1957 he complained of pain in the 
left leg and knee, and stiffness and swelling in the knee.  
Examination revealed limitation of motion and tenderness in 
the left hip.  The veteran was then hospitalized for 
arthralgia of the left hip and knee, etiology undetermined.  
He denied pain in any other joints.  Diagnostic testing 
resulted in the conclusion that the joint pain was due to 
gonorrheal arthritis.  Pain in the left hip resolved after 
two days of hospitalization, but the veteran continued to 
receive treatment for the left knee until November 1957.  An 
X-ray study of the left hip was negative.  He was discharged 
from the hospital in November 1957 with a diagnosis of 
arthritis of the left knee due to a gonococcic infection.

In May 1958 the veteran was examined for separation purposes.  
At that time no left hip or left ankle problems were 
indicated.  On an associated medical history form, he 
reported a history of swollen or painful joints and bone, 
joint, or other deformity.  The examining physician found 
that those complaints pertained to his left knee condition.  
Service connection for a left knee disability as due to the 
gonorrhea infection has been in effect since March 1971.

In May 1971 the veteran underwent a VA compensation 
examination, which found neither a left hip nor a left ankle 
disability.  Reports of VA hospitalizations in March and 
April 1973 show that he received treatment for left knee 
problems.  He also complained of left hip pain, but an X-ray 
study of the left hip was normal.  He complained of pain in 
the left knee in conjunction with an August 1973 VA 
examination, but did not make any complaints regarding the 
left hip or ankle.  The examiner at that time found that 
there was no reason for the leg brace that the veteran was 
wearing, or his limp, because there was no evidence of any 
pathology in the knee other than mild crepitus.  The examiner 
also stated that if the veteran had had arthritis since 1957 
there would be evidence of muscle wasting in the left lower 
extremity, which was not shown.

The veteran was again hospitalized in January 1974 for a torn 
medial meniscus in the left knee.  He did not then complain 
of any pain in the left hip or the left ankle.  He continued 
to receive treatment for left knee pain through October 1976, 
but those records are negative for any complaints pertaining 
to the left hip or ankle.  His VA treatment records show 
treatment for multiple other medical and psychiatric problems 
through 2001, but do not document any disability in the left 
hip or ankle.

During a July 2000 VA examination the veteran complained of 
pain in the left knee and the low back, but not the left hip 
or ankle.  When hospitalized for the treatment of mental 
illness in October 2000 he complained of pain in the low back 
and all the joints of both lower extremities, but the records 
do not document any clinical findings pertaining to the left 
hip or ankle.

In conjunction with a May 2002 VA medical examination the 
veteran reported having had gonorrheal arthritis, and the 
examiner remarked that it sounded as if the arthritis had 
been in three joints of the left lower extremity:  the hip, 
knee, and ankle.  The veteran complained of pain in the low 
back and the left hip, knee, and ankle, and stated that he 
had had pain in his hip and ankle for more than 30 years.  
The examiner found that the pain in the left hip was actually 
in the buttock and radiated into the hip.  The pain in the 
ankle was primarily on the outside of the joint.  Examination 
of the ankle revealed tenderness to palpation without 
effusion and limited motion, but the examiner did not compare 
the limited motion in the left ankle to any in the right 
ankle.  The left lower extremity was neurovascularly intact, 
with normal muscle strength.  There was evidence of 1+ edema 
(the veteran has congestive heart failure).  

Following the examination but prior to the completion of 
radiographic studies, the examiner acknowledged that he was 
to comment on the relationship between the veteran's current 
disability and service injury, and provided the opinion that 
they are related.  The examiner stated that if the veteran 
had had gonorrheal arthritis in one joint, it is likely that 
he might have had it in all three joints.  He also stated 
that it is likely that the left knee problems could have 
extended to wear and tear of the joints above and below the 
knee.  He stated that "if it was not just his knee and it 
was his other joints, then obviously this is directly 
connected to the problem in service."

A May 2002 X-ray study shows, however, that there are no 
abnormalities in the left ankle and left hip, including no 
evidence of any degenerative changes or arthritis.  Because 
there is no radiographic evidence of arthritis in either 
joint, the May 2002 examiner's assessment of the veteran 
having gonorrheal arthritis in all three joints of the left 
lower extremity is not supported by the radiographic 
evidence.  In addition, the veteran underwent a whole-body 
bone scan in January 2001, which failed to reveal any bony 
abnormalities in the left hip or ankle, although there was 
evidence of degenerative changes in both knees, the 
sacroiliac joints, and the sacrum.

A grant of service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  Brammer, 3 Vet. App. at 225.  Although the 
examiner in May 2002 speculated that if the veteran had 
gonorrheal arthritis in one joint (the knee), it was likely 
that he might have it in other joints, that opinion was 
apparently based on the veteran's report of having had pain 
in those joints during and since service.  The medical 
evidence, to include service and post-service X-rays, 
consistently failed to show any signs of arthritis in the 
left hip or the left ankle.  Because the examiner's 
assessment was based on the veteran's reported history, and 
not his documented history, it is not probative of a current 
medical diagnosis of disability or a nexus to service.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The veteran's 
statements and hearing testimony are not probative of a 
current diagnosis of disability or a nexus to service because 
the veteran is not competent to provide evidence of a medical 
diagnosis or the etiology of a medical disorder.  Grottveit, 
5 Vet. App. at 93.  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for left hip and left 
ankle disorders.
A Psychiatric Disability, Including PTSD

In October 2000 the veteran claimed entitlement to service 
connection for a mental disorder, which he claimed to be 
secondary to his service-connected left knee disability.  In 
April 2002 he claimed entitlement to service connection for 
PTSD, which he claimed to have been caused by the 
mistreatment that he experienced in service as the only 
African-American in an otherwise all-white unit after the 
military forces were desegregated.

Regarding the claim for service connection for a psychiatric 
disorder as secondary to the left knee disability, the 
medical evidence shows that the veteran's psychiatric 
symptoms have been diagnosed as dementia due to multiple 
strokes and depression.  In addition, service connection has 
been established for internal derangement and instability of 
the left knee with a history of gonorrheal arthritis, and 
arthritis in the right knee.  His claim is, therefore, 
supported by a current medical diagnosis of disability and a 
service-connected disability.  Wallin, 11 Vet. App. at 512.  
For the reasons explained below, however, the Board finds 
that the claim is not supported by probative evidence of a 
nexus between the service-connected disability and the 
psychiatric impairment.

As an initial matter the Board notes that the veteran's 
service medical records do not reveal any complaints or 
clinical findings pertaining to a psychiatric disorder, nor 
does he so claim.  There is no evidence showing that he has 
psychiatric problems until October 2000, when his symptoms 
were diagnosed as depression.

During an October 2000 VA psychiatric evaluation he stated 
that he suffered from chronic pain in both lower extremities 
that caused him to be depressed, and that his left knee was 
service connected.  He stated that the pain was so severe 
that he had thought of suicide.  Following the evaluation the 
examining psychologist entered a diagnosis of a dysthymic 
disorder, secondary to and inseparable from the chronic pain 
in the left knee.  That opinion was, however, apparently 
based on the veteran's report, in that there is no indication 
that the psychologist reviewed the veteran's medical records.  

Those records show that, in addition to service-connected 
left and right knee disabilities, the veteran has had a 
significant low back disability, with radiculopathy into the 
lower extremities, since at least 1973.  In addition, he 
suffers from cardiovascular disease, status post myocardial 
infarction; diabetes mellitus; recurrent nephrolithiasis; and 
hypertension.  Because that opinion was based on the 
veteran's report of the depression being due to his left knee 
disability, without consideration of the multiple non-service 
connected disabilities documented in his medical records, it 
is of low probative value in determining whether a nexus 
exists between the service-connected knee disabilities and 
the dysthymia.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical history 
and unsupported by clinical findings).

Four days after the October 2000 evaluation the veteran was 
hospitalized for depression, which he reported having had 
intermittently for more than 25 years.  He also reported 
having chronic pain in his back and both lower extremities 
for many years.  He stated that he was unable to sleep due to 
the pain, and that the pain caused him to have suicidal 
thoughts.  Examination and diagnostic tests during the 
hospitalization resulted in diagnoses of dementia due to 
multiple strokes and a depressive disorder.

The RO provided the veteran a VA psychiatric examination in 
December 2000 for the expressed purpose of obtaining an 
opinion, based on review of the medical records, of whether 
the veteran's depressive disorder was due to a service-
connected disability.  In conducting the evaluation the 
examiner noted that the veteran's spouse provided the 
information for the evaluation, in that the veteran was 
unable to respond due to the dementia.  His spouse stated 
that he had retired from employment in 1972 due to disability 
in his knee and back.  His medical problems included 
diabetes, prostate problems, hypertension, high cholesterol, 
and chronic knee and back pain.  She also stated that he 
seemed to be extremely depressed prior to his hospitalization 
in October 2000, and had threatened violence against himself 
and others.  She denied that he had received any psychiatric 
treatment prior to the hospitalization in October 2000.  

The examiner continued the diagnoses of dementia and a 
depressive disorder.  The examiner acknowledged that 
providing an opinion regarding the cause of the depressive 
disorder was difficult, in that the veteran was unable to 
cooperate with the evaluation due to his cognitive problems 
caused by the dementia.  She reviewed his medical records and 
noted that there was no documented history of depression 
prior to October 2000.  She found, therefore, that it was 
difficult to associate the depression with the left knee 
disability, in that he had received treatment for the left 
knee disability for years but that there was no reference to 
any complaints of depression.  She indicated that the 
depression seemed to have arisen due to his frustration in 
dealing with the manifestations of the dementia, in that he 
had problems with memory and personal interaction.  She found 
that he suffered total social and occupational impairment due 
to the dementia.  Because the opinion of the examiner in 
December 2000 was based on review of the veteran's medical 
records, rather than the history reported by the veteran or 
his spouse, it is highly probative.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (an opinion that is based on review 
of the entire record is more probative than an opinion that 
is based on the veteran's reported history).  

An October 2001 VA treatment record indicates that the 
veteran reported feeling depressed on a daily basis, which 
was triggered by his chronic pain.  He reported experiencing 
pain in the knees, back, and as a residual of his recent 
prostatectomy.  The psychologist again found that the veteran 
suffered from dysthymia that was secondary to chronic pain.  
He did not limit the chronic pain to the knees, however, and 
his assessment apparently incorporates the non-service 
connected low back pain with radiculopathy.  In addition, the 
psychologist did not consider the established diagnosis of 
dementia.  The assessment is not, therefore, probative of a 
nexus between the bilateral knee disabilities and the 
psychiatric impairment.

In summary, the evidence shows that the veteran is suffering 
from multi-stroke dementia and a depressive disorder.  In 
addition, service connection has been established for 
bilateral knee disabilities.  Although the veteran has 
asserted that the depression is due to the knee disabilities, 
that assertion is not probative because he is not competent 
to provide evidence of the etiology of a psychiatric 
disorder.  Grottveit, 5 Vet. App. at 93.  The most probative 
medical evidence indicates that the depression is due to the 
dementia, which the medical evidence shows to have been 
caused by multiple strokes with diffuse atrophy of the brain.  
The Board finds, therefore, that the depression or dementia 
are not secondary to the service-connected knee disabilities, 
and that the criteria for a grant of service connection for a 
psychiatric disorder other than PTSD are not met.

Regarding the claim for service connection for PTSD, a grant 
of service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The October 2001 VA treatment record shows that the veteran 
had the symptoms of PTSD that were related to his Korean 
experience in 1955, when he was the only black man in his 
outfit and he had to tolerate racial slurs, discrimination, 
and occasional physical violence or threats of such.  He had 
nightmares and intrusive thoughts, and heard people calling 
his name in racially-negative terms.  He started crying when 
reporting the trauma.  Following an examination, the 
psychologist entered a diagnosis of PTSD from racial 
incidents in Korea after integration of the troops, in 
addition to the existing diagnosis of dysthymia.

The veteran underwent an additional VA psychiatric 
examination in May 2002.  He then reported having had 
problems with PTSD since his return from overseas.  When 
asked to describe his experiences in Korea he stated that he 
"shot guns and stuff."  He reported having frequently 
feared for his life.  He also reported having homicidal 
ideation towards an individual he served with, although he 
did not know the whereabouts of this individual.  His 
symptoms included nightmares, irritability, exaggerated 
startle response, hypervigilance, estrangement from others, 
avoidance of reminders of war, and social isolation.  Based 
on the results of the examination, the examiner provided a 
diagnosis of PTSD, chronic, as well as a depressive disorder 
and dementia.  The examiner found that the veteran had been 
involved in active combat in Korea, and that he often feared 
for his life.  The examiner also found, based on the 
veteran's report of having been depressed since service, that 
the depression was secondary to PTSD and that the conditions 
had their onset after the Korean War.  

The veteran's service personnel records show that he entered 
service in June 1955, and that he served in Korea from July 
to November 1957.  The Korean War ended in January 1955.  
38 C.F.R. § 3.2(e) (2004).  The veteran did not, therefore, 
serve in combat while in service.  See Gaines v. West, 11 
Vet. App. 353 (1998) (in adjudicating a claim for service 
connection for PTSD, the Board must determine whether the 
veteran served in combat).  Because the veteran did not serve 
in combat, verification of his claimed in-service stressor is 
required.  38 C.F.R. § 3.304(f) (2004).  In addition, because 
the diagnosis of PTSD resulting from the May 2002 examination 
was based on the conclusion that the veteran had served in 
combat in the Korean War, the report of the examination is 
not probative in determining whether a substantiated 
diagnosis of PTSD is shown.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (a medical opinion that is based on an 
inaccurate factual premise has no probative value); see also 
Samuels v. West, 11 Vet. App. 433 (1998) (a diagnosis of PTSD 
that is based on the veteran's fictitious report of combat 
service is not probative).

In a June 2002 PTSD stressor questionnaire, the veteran 
reported that he was assigned to a unit that consisted solely 
of white males.  He said he was the subject of racial 
remarks, jokes, and physical attacks or threats of attacks, 
and that he was insulted and challenged.  He stated that in 
one incident he was on an island and others threatened to 
throw him in the water, which was particularly scary for him 
as he was unable to swim.

The veteran has not submitted any corroborative evidence 
which shows that his alleged stressors actually occurred, and 
he has not provided any information which would assist in 
obtaining verification from other sources.  In addition, 
given the vague and general nature of his allegations, it is 
questionable as to whether the claimed stressful events are 
subject to verification.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented.").

The occurrence of the claimed in-service stressor is not 
documented by credible, supporting evidence.  Furthermore, 
because the diagnosis of PTSD entered by the psychologist in 
October 2000 was based on the racial threats the veteran 
reported experiencing, which are not supported by 
corroborating evidence, the diagnosis of PTSD is not 
substantiated because it is based only on the veteran's 
reported history.  Godfrey, 8 Vet. App. at 121.  The Board 
finds, therefore, that the criteria for a grant of service 
connection for PTSD are not met.  For the reasons shown above 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder, including PTSD.
New and Material Evidence
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1971).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

According to the law in effect prior to August 2001, evidence 
is considered to be "new" if it was not previously submitted 
to agency decisionmakers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2000).  

The definition of new and material evidence was revised in 
August 2001.  The change in the law, however, pertains only 
to claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156 (2004).  The veteran's application to reopen his 
claim for service connection for kidney stones was received 
in April 2001; that claim will, therefore, be adjudicated 
under the law in effect prior to August 2001.  His claim for 
service connection for a low back disorder was received in 
October 2001; that claim will, therefore, be considered under 
the revised definition of new and material evidence that 
became effective in August 2001.

According to the revised definition, "new" evidence is 
existing evidence not previously submitted to agency 
decisionmakers, that is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. 
§ 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Renal Stones

The veteran's service medical records are silent for any 
complaints or clinical findings related to a kidney disorder.  
He claimed entitlement to VA compensation benefits in March 
1960 and November 1967, and did not then make any reference 
to a kidney disorder. 

On VA examination in May 1971, he reported a history of renal 
calculi.  On examination he had a scar over his right kidney, 
but the urinary system was otherwise normal.  Following an 
examination, the diagnoses included status post renal 
calculi.  

By a November 1971 rating decision, the RO denied entitlement 
to service connection for kidney stones.  The basis of the 
decision was the absence of evidence of any kidney problems 
during service, and that the renal calculi were not shown to 
be related to service.  The veteran was properly notified of 
that decision and did not appeal, and the decision became 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1971).

Evidence that has been received since the adverse decision 
includes an August 1973 VA examination report which reveals 
that the veteran's genitourinary system, to include the 
kidneys, was normal.  This evidence is not new, in that it is 
cumulative and redundant of the evidence of record in 
November 1971.  The evidence then showed that the urinary 
system was normal; the veteran had only a history of renal 
calculi.  Because the evidence is not new, the Board need not 
consider whether it is material.  See Vargas Gonzalez v. 
West, 12 Vet. App. 321, 327 (1999) (if the Board finds that 
newly presented evidence is cumulative of evidence previously 
considered, the analysis should end there).

The VA treatment records include the report of a cystoscopy 
performed in August 1997 due to a history of microhematuria.  
The testing revealed an obstructive prostate, but no kidney 
problems.  The veteran sought treatment again in February 
2000 due to persistent obstructive voiding, when the 
treatment provider noted a history of nephrolithiasis.  The 
veteran had undergone a ureterolithotomy of the right kidney 
in 1961, and a nephrolithotomy in 1964.  An intravenous 
pyelogram in 1997 had revealed small calculi in the right 
kidney and narrowing of the left ureter.  An intravenous 
pyelogram in March 2000 showed small calculi in both kidneys, 
but was otherwise normal.  In addition, in November 2001 the 
veteran was treated for a urinary tract infection.  

The VA treatment records are new, in that the evidence of 
record in November 1971 did not show that the veteran then 
had renal calculi.  The evidence is not material, however, 
because it does not bear directly and substantially on the 
issue being considered, that being whether the renal calculi 
are related to an in-service disease or injury.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993) (records of treatment and 
a diagnosis many years after service, which do not document 
any nexus to service, are not new and material).

The evidence received following the November 1971 decision 
also includes the reports of July 2001 and May 2002 VA 
medical examinations, which reveal that the veteran reported 
a history of having developed kidney stones in the 1960s 
(after his service discharge).  During the July 2001 
examination he reported having undergone two surgeries for 
stone removal.  Following an examination, the diagnoses 
included a history of kidney stones.  The examination in May 
2002 revealed a possible urinary tract infection, but neither 
examination showed that the veteran then had kidney stones 
that were related to service.  

The examination reports are not new, in that they are 
cumulative and redundant of the evidence of record in 
November 1971; that evidence showed that the veteran had a 
history of kidney stones.  Because the evidence is not new, 
the Board need not consider whether it is material.  Vargas 
Gonzalez, 12 Vet. App. at 327.

In summary, some of the evidence received following the 
November 1971 denial of service connection for kidney stones 
is new.  None of the evidence is, however, material to 
whether the veteran currently has kidney stones that are 
related to an in-service disease or injury.  The Board finds, 
therefore, that evidence that is both new and material has 
not been received, and the claim of entitlement to service 
connection for kidney stones is not reopened.
Low Back Disability

The veteran's service medical records show that in June 1955 
he was admitted to the hospital with complaints of lumbar 
soreness on movement of three days in duration.  His symptoms 
were then diagnosed as a mild muscle strain.  In June 1957 he 
complained of a sore back after lifting sand bags.  Following 
an examination, his symptoms were again diagnosed as a simple 
muscle strain.  His symptoms were shown to be improving a few 
days later.  He complained of low back pain when being 
treated for gonorrheal arthritis in September 1957, but no 
clinical findings or diagnosis were documented.  In May 1958, 
when being examined for separation from service, his spine 
was clinically normal.  

He underwent a VA examination in May 1971, during which he 
complained of back pain.  Following an examination the 
examiner entered a diagnosis of low back syndrome. 

By a November 1971 rating decision, the RO denied entitlement 
to service connection for a low back disability.  The RO 
apparently denied the claim on the basis that there were no 
chronic back problems in service or evidence linking current 
back problems to a disease or injury in service.  The veteran 
was informed of that decision and did not appeal, and the 
November 1971 decision is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1971).

Evidence submitted since the November 1971 RO decision 
includes March and April 1973 VA hospital summaries showing 
that the veteran was hospitalized for, among other things, 
pain in the low back that radiated into the left hip and down 
the left leg.  He also complained of numbness on the outer 
side of the left leg and weakness of dorsiflexion of the 
foot.  During the hospitalizations he reported having 
incurred fractures of the lumbar vertebrae in 1969 as the 
result of a fall, followed by several hospitalizations.  An 
X-ray study of the lumbosacral spine was normal.  The 
treatment records indicate that a myelogram was scheduled, 
but the results of the testing, if it was performed, are not 
of record.  The VA hospitalizations resulted in a diagnosis 
of chronic low back strain.  

In an August 1977 letter the veteran's private physician 
stated that he had had back pain since at least 1961, when he 
crushed his back.  The physician also reported that the 
veteran had sustained a subsequent injury in 1966.  Following 
an examination, the impression was a chronic low back sprain 
with mild radiculopathy.  

An October 1978 medical record shows that the veteran 
reported having had back problems for the previous 10 years.  
He reported that he had been delivering mail when he fell in 
his truck and sustained a back injury, which he had been told 
was a fracture.  He reported having been hospitalized 
previously seven to eight times for his back problems.  He 
also reported having had chronic back pain, with radiation 
into the left and sometimes the right lower extremity, since 
the injury.  In addition, he reported having received 
workers' compensation benefits from the United States Postal 
Service from 1969 to 1977 for the injury, and that he had 
retired from employment in 1977.

Private February and March 1982 treatment records indicate 
that he was hospitalized due to chronic lumbosacral strain, 
which was treated with traction.  His physician noted that he 
had injured his back several years previously, while working 
at the Post Office, and that he had had back pain since then.

The November 2000 VA hospital summary discloses that the 
veteran complained of chronic pain in the low back of several 
years in duration.  His treating physician did not, however, 
document any clinical findings pertaining to the back or 
provide any etiology for the complaints.  The report of a 
January 2001 bone scan shows that the study revealed 
degenerative changes in both sacroiliac joints and the 
sacrum.  

Private treatment records indicate that in June 2002 the 
veteran reported having fractured his spine in 1957, while in 
service, and again in 1969.  An X-ray study of the pelvis and 
lumbar spine revealed degenerative arthritis.  A magnetic 
resonance image (MRI) in July 2002 disclosed mild diffuse 
bulging of the L5-S1 disc, and hemangiomas within the T11 and 
L3 vertebral bodies.  In July 2003 he was also found to have 
spinal stenosis, with pain in the low back radiating into the 
left lower extremity.

In a September 2003 statement an acquaintance of the veteran 
indicated that the veteran had worked for the U.S. Post 
Office following his service discharge and retired following 
a fall and injury to his back.  

In June 2004, the veteran provided testimony to the effect 
that he injured his back in service.  

The evidence received subsequent to the November 1971 
decision is new, in that the evidence of record when service 
connection was previously denied did not document the post-
service injuries to the low back or otherwise show the onset 
for the chronic lumbosacral strain.  The evidence is not 
material, however, because the probative evidence does not 
show that the onset of the chronic lumbosacral strain, or the 
currently diagnosed spinal stenosis, had its onset during 
service or is otherwise related to service.  The medical 
records reflect an injury to the back in the 1960s, after the 
veteran was separated from service.  Because the probative 
evidence does not reflect a nexus between the currently 
diagnosed back disorder and an in-service disease or injury, 
it does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

The veteran's assertion in June 2002 that he fractured his 
spine in 1957 is not probative because he is not competent to 
provide evidence of a fracture.  See Grover v. West, 12 Vet. 
App. 109 (1999) (as a lay person the veteran is not competent 
to provide evidence of a fracture, which requires medical 
expertise).  Because the evidence is not probative, it cannot 
be material.  Evidence of the veteran being treated for back 
pain in service, regardless of whether his spine was 
fractured, was of record when the November 1971 decision was 
rendered and is not, therefore, new evidence.

In a June 2003 statement the veteran asserted that his back 
condition was secondary to his service-connected left knee 
disability.  As a lay person he is not competent to provide 
evidence of the etiology of a medical disorder; his statement 
is not, therefore, probative of a nexus between the low back 
disorder and his left knee disability.  Grottveit, 5 Vet. 
App. at 93.  He has not submitted any medical evidence 
showing a nexus between a service-connected disability and 
the low back disorder.  Because the lay evidence is not 
probative, it cannot be material.  In addition, his statement 
does not constitute a new claim warranting adjudication on 
its substantive merits because a new theory of etiology does 
not constitute a new "claim."  See Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).

In summary, some of the evidence received following the 
November 1971 denial of service connection for a low back 
disorder is new.  None of the evidence is material, however, 
to whether the veteran's currently diagnosed low back 
disorder is related to an in-service disease or injury or a 
service-connected disability.  The Board finds, therefore, 
that evidence that is both new and material has not been 
received, and the claim of entitlement to service connection 
for a low back disorder is not reopened.

Increased Rating for Left Knee Disability
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  When an unlisted disorder is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, and a 
20 percent rating for moderate impairment.  38 C.F.R. § 4.71a 
(2004).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a 10 percent rating where flexion is limited to 
45 degrees, and a 20 percent rating where flexion is limited 
to 30 degrees.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a 10 percent rating if 
extension is limited to 10 degrees, and a 20 percent rating 
if limited to 15 degrees.  38 C.F.R. § 4.71a (2004).
Analysis

The veteran contends that he is entitled to a higher rating 
for the left knee disability due to the pain and instability 
in the knee.  

When the RO established service connection for the left knee 
disability in November 1971, the RO evaluated the disability 
under Diagnostic Code 5257 due to the diagnosis of internal 
derangement.  In a July 2000 rating decision the RO changed 
the diagnostic code under which the disability was rated from 
5257 to an analogous rating under Diagnostic Code 5262 for 
impairment of the tibia and fibula.  In the most recent 
rating decision (February 2004), the RO also rated the 
disability as analogous to Diagnostic Code 5262.  

The medical evidence shows that the veteran has degenerative 
arthritis in the left knee due to the gonorrheal arthritis 
that he had in service.  Degenerative arthritis is to be 
rated based on limitation of motion, in this case under 
Diagnostic Codes 5260 and 5261.  The Board finds, therefore, 
that the left knee disability is properly rated under 
Diagnostic Code 5260 or 5261.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (in selecting a diagnostic code the 
Board must explain any inconsistencies with previously 
applied diagnostic codes).

The VA examination in January 2001 revealed significant 
crepitation, a positive Lachman's test, and increased 
anterior drawer sign, which are indicative of instability in 
the joint.  The examiner assessed the left knee disability as 
probable anterior cruciate ligament insufficiency that had 
progressed to post-traumatic degenerative arthritis.  

Because the disability was evaluated under Diagnostic Code 
5257 when the 10 percent rating was initially awarded, that 
rating was presumably based on the instability in the joint.  
VA's General Counsel has held that if the veteran has both 
arthritis and instability in a joint, he may be entitled to 
separate ratings for the limitation of motion due to 
arthritis and the instability.  In order to be entitled to a 
separate rating based on limitation of motion, however, the 
evidence must show that the limited motion qualifies for at 
least the minimum rating for limitation of motion.  See 
VAOPGCPREC 23-97.  

In addition to instability, the VA examination in January 
2001 revealed range of motion in the left knee of 10 degrees 
of extension to 120 degrees of flexion.  Because extension of 
the left leg is limited to 10 degrees, the veteran is 
entitled to a 10 percent rating based on limitation of motion 
that is in addition to the 10 percent rating that has been 
assigned for instability.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence, 
including the veteran's statements and testimony, show that 
the left knee disability is manifested by pain and limited 
endurance.  Prior to being restricted to a wheelchair due to 
his low back disability, he was unable to ambulate for long 
distances, presumably due to the pain in the left knee.  
Diagnostic Code 5257 is not, however, based on limitation of 
motion, and incorporates all of the functional limitations in 
the left knee, except for the limited motion that is 
compensated under Diagnostic Code 5261.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consideration of the functional 
limitations does not, therefore, result in entitlement to a 
rating in excess of the 20 percent rating that is being 
assigned.

In granting an increased rating, the Board must provide 
reasons and bases for not granting an even higher rating.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).  In 
this case a 20 percent rating could apply based on limitation 
of motion if flexion of the knee was limited to 30 degrees, 
or if extension was limited to 15 degrees.  None of the 
medical evidence shows that flexion of the left leg is 
limited to 30 degrees, or that extension is limited to 
15 degrees.  A 20 percent rating could also apply if the 
instability in the knee was moderate, rather than slight.  
The VA examiner in February 2004 provided the opinion that 
the overall disability in the left knee was moderate, 
presumably including the limitation of motion, instability, 
and pain.  Because the 10 percent rating being awarded for 
limitation of motion and the 10 percent rating for 
instability equate to the 20 percent rating that would be 
assigned for moderate instability, the evidence does not show 
that the disability warrants a rating in excess of 
20 percent.

The veteran has also claimed entitlement to a total 
disability rating based on individual unemployability, which 
the RO most recently denied in March 2004.  In Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit held that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability.  

The veteran has appealed the disability rating assigned for 
the left knee disability, and is deemed to be seeking the 
highest rating possible.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (the claimant is generally presumed to be seeking the 
maximum benefit allowed by law).  He has also asserted that 
he is unemployable due to his service-connected disabilities.  
The Board finds, therefore, that his appeal of the assigned 
rating incorporates the issue of entitlement to a total 
rating based on individual unemployability.  Roberson, 251 
F.3d at 1384.  The Board also finds that it can address this 
issue without prejudice to the veteran because the RO has 
notified the veteran of the evidence needed to substantiate 
that claim, addressed the issue in the March 2004 rating 
decision, and notified the veteran of the applicable laws and 
regulations and the reasons for the RO's decision.  The 
veteran has also been given the opportunity to submit 
evidence and argument following the March 2004 decision.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (prejudice is not 
shown if the claimant has been given adequate notice of the 
need to submit evidence or argument on the question being 
considered and an opportunity to submit such evidence and 
argument).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  
38 C.F.R. § 4.16(a) (2004).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2004).  

The veteran's service-connected disabilities consist of the 
residuals of a left knee injury with a history of gonorrheal 
arthritis, now rated as 20 percent disabling; and arthritis 
of the right knee with chronic pain, rated as 10 percent 
disabling.  His disabilities do not, therefore, meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  In addition, 
the evidence does not show that he is precluded from securing 
and following substantially gainful employment due to his 
service-connected bilateral knee disabilities.  The evidence 
shows that he left his employment with the United States 
Postal Service in 1969 due to his low back disability.  He 
has also presented medical reports showing that he is 
unemployable due to multi-infarct dementia and congestive 
heart failure.  Service connection has not been established 
for those disabilities, and they cannot be considered in 
determining his entitlement to a total rating based on 
unemployability.  See 38 C.F.R. § 4.14 (2004).  The Board 
finds, therefore, that the criteria for the assignment of a 
total disability rating based on individual unemployability 
are not met, and that the preponderance of the evidence is 
against that claim.
























(continued on next page)

ORDER

The claim of entitlement to service connection for sterility 
is denied. 

The claim of entitlement to service connection for prostate 
cancer is denied. 

The claim of entitlement to service connection for a cervical 
spine disability is denied.

The claim of entitlement to service connection for a left hip 
disability is denied.

The claim of entitlement to service connection for a left 
ankle disability is denied.

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is denied.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for kidney stones is denied.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a low back disability is denied.

A 10 percent disability rating for limited motion of the left 
knee, in addition to the 10 percent rating that has been 
assigned for instability of the left knee, is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

The claim of entitlement to a total disability rating based 
on individual unemployability is denied.


	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


